Citation Nr: 1529371	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 13, 2004, for the grant of service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to December 1982, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.  The Veteran died in May 2010.  The Appellant is the Veteran's surviving spouse.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass graft, retroactively effective from February 13, 2004.  The Appellant filed a Notice of Disagreement (NOD) in February 2012, appealing the effective date assigned.  The RO issued a Statement of the Case (SOC) in December 2013.  In December 2013, the Appellant filed her Substantive Appeal.  Thus, the Appellant perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran separated from the active military service in December 1982; he did not raise a claim of entitlement to service connection for a heart disorder within one year of discharge.

2.  In February 13, 2004, the Veteran first raised a claim of entitlement to service connection for a heart disorder.

3.  In a November 2011 rating decision, service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass graft, was granted, retroactively effective from February 13, 2004.

4.  No communication or medical record prior to February 13, 2004, may be interpreted as an informal claim of entitlement to service connection for coronary artery disease.


CONCLUSION OF LAW

The criteria for an effective date prior to February 13, 2004, for the award of service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass graft, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114(a), 3.400, 3.816.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Appellant's disagreement with the effective date assigned following the grant of service connection for coronary artery disease.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in February 2011 before the grant of service connection for coronary artery disease was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 
VA also has a duty to assist the Appellant in the development of the claim.  This duty includes assisting the Appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claim

A November 2011 rating decision granted entitlement to service connection for coronary artery disease, retroactively effective from February 13, 2004.  The Appellant contends that an earlier effective date is warranted for this award of service connection.  Specifically, in her December 2013 Substantive Appeal, the Appellant argues that she went with the Veteran in 2003 to file his NOD; thus, the original service connection claim must have been on appeal prior to February 13, 2004.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).
The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active service in December 1982.  It is not in dispute that he failed to submit a claim of entitlement to service connection for coronary artery disease within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

It is observed that the Veteran initially raised a claim of entitlement to service connection for a heart disorder in February 13, 2004.  The claim was denied by the RO in a November 2004 rating decision.  The Veteran never perfected the appeal.  As such, the November 2004 rating action became final.  See 38 U.S.C.A. § 7105.  The Veteran then filed a subsequent service connection claim for a heart disorder, which was denied in an August 2007 rating decision.  The Veteran never perfected the appeal.  As such, the August 2007 rating action became final.  Id.  The Veteran's heart disorder claim was then re-raised by the RO under a liberalizing herbicide exposure law and granted in the November 2011 rating decision, retroactively effective from February 13, 2004.

In this regard, the Board has considered 38 C.F.R. § 3.114(a) (for liberalizing laws and regulations) and 38 C.F.R. § 3.816 (for Nehmer class members).  Under the provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e) (2014), which was made effective by VA as of August 31, 2010.  
However, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014); see Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  If (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or, (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010), then the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400.  Id.

Here, the Nehmer special provisions are applicable to the claim because the Veteran served in Vietnam during the Vietnam War era and is therefore a Vietnam Veteran as defined in the regulations.  The Veteran also had a service connection claim for a heart disorder (i.e., ischemic heart disease/coronary artery disease - the covered herbicide disease) that was received by VA between May 3, 1989, and August 31, 2010 - namely, on February 13, 2004.  Accordingly, the Board concludes the Veteran is a Nehmer class member as defined in the law.  In accordance with the Veteran being a Nehmer class member, the RO, in the November 2011 rating decision, assigned the Veteran the later of the date his claim was received by VA or the date the disability arose - here, February 13, 2004.

In this regard, although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the February 13, 2004, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to February 13, 2004, then the date of claim would be the later of the two, and hence the correct effective date.  Any evidence showing that the entitlement occurred after February 13, 2004, would not entitle the Veteran to an earlier effective date.  Id.
 
The Board has also considered whether any evidence of record prior to February 13, 2004, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2014).  The requirement of a claim is carried into the regulations and court decisions addressing effective dates for claims based on Agent Orange exposure.  See Nehmer III, supra; 38 C.F.R. § 3.816.  After reviewing the record, the Board concludes that there are no testimonial documents submitted before February 13, 2004, indicating an intent to file a claim of entitlement to service connection for a heart disorder.

It is further noted that, under 38 C.F.R. § 3.157 (2014), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's February 13, 2004, service connection claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for coronary artery disease was filed earlier than February 13, 2004.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board has considered the Appellant's lay statements that she went with the Veteran in 2003 to file his NOD; thus, the original service connection claim must have been on appeal prior to February 13, 2004.  However, for the reasons described above, the Board finds that her lay statements are not sufficient to grant an earlier effective date, as the claims file does not document a claim of service connection for a heart disorder prior to February 13, 2004.

In sum, the presently assigned effective date of February 13, 2004, is appropriate and there is no basis for an award of service connection for coronary artery disease prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim of entitlement to an effective date earlier than February 13, 2004, for the grant of service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass graft.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


